          Case 1:20-cv-00663-JDP Document 4 Filed 05/15/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DREW PATTERSON BRETZ,                            Case No. 1:20-cv-00663-JDP
12                        Petitioner,                     ORDER TO SHOW CAUSE WHY PETITION
                                                          SHOULD NOT BE DISMISSED FOR
13            v.                                          FAILURE TO EXHAUST CLAIM
14       UNITED STATES DISTRICT COURT,                    RESPONSE DUE IN THIRTY DAYS
15                        Respondent.                     ECF No. 1
16

17           Petitioner Drew Patterson Bretz, a state pre-trial detainee without counsel, seeks a writ of

18   habeas corpus under 28 U.S.C. § 2241.1 ECF No. 1. This matter is before us for preliminary

19   review under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, a district court

20   must dismiss a habeas petition if it “plainly appears” that the petitioner is not entitled to relief.

21   See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124,

22   1127 (9th Cir. 1998). Courts have “an active role in summarily disposing of facially defective

23   habeas petitions” under Rule 4. Ross v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation

24   omitted). Because it appears that petitioner has failed to exhaust his claim at the state level, we

25   will order him to show cause why his petition should not be dismissed for failure to exhaust.

26   1
      Although petitioner has filed his petition on a California state habeas petition form, we will
27   consider his petition under 28 U.S.C. § 2241, which is the proper vehicle for state pre-trial
     detainees seeking federal habeas relief. See McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th Cir.
28   2003).
                                                       1
           Case 1:20-cv-00663-JDP Document 4 Filed 05/15/20 Page 2 of 3

 1   Discussion

 2             Petitioners in state custody challenging either the fact or length of their confinement in

 3   federal court must first exhaust state judicial remedies by presenting the highest state court with a

 4   fair opportunity to rule on the merits of their claims. See Rose v. Lundy, 455 U.S. 509, 510

 5   (1982). The exhaustion doctrine is based on comity to the state court and gives the state court the

 6   initial opportunity to correct the state’s alleged constitutional deprivations. See Coleman v.

 7   Thompson, 501 U.S. 722, 731 (1991). Under § 2241(c)(3), applicable to pretrial detainees, there

 8   is no exhaustion requirement mandated by statute. However, exhaustion is necessary for pre-trial

 9   detainees as a matter of comity pursuant to § 2241, unless special circumstances warranting

10   federal intervention prior to a state criminal trial can be found. See Carden v. Montana, 626 F.2d

11   82, 83-84 (9th Cir. 1980) (explaining that “special circumstances” which relieve a petitioner from

12   the exhaustion requirement are instances of proven harassment, bad-faith prosecution, or other

13   extraordinary circumstances where irreparable injury is imminent).

14             Here, petitioner states that he has been in pre-trial custody since November 2017 without

15   being charged or indicted with any crime. ECF No. 1 at 3. He alleges that he has not been given

16   a detention hearing and seeks an order from this court requiring the state court to hold such a

17   hearing. Id. However, it appears that petitioner has not sought any state judicial review of his

18   claim.2 See id. at 5-6. Moreover, petitioner does not allege any special circumstances that would

19   relieve him of his obligation to exhaust his claim. Therefore, we will order petitioner to show

20   cause why his petition should not be dismissed for failure to exhaust his claim.
21   Order

22             Within thirty days of the service of this order, petitioner must show cause why his petition

23   should not be dismissed for failure to exhaust his claim.

24

25

26
27

28   2
         Petitioner states “N/A” for all sections related to exhaustion in his petition.
                                                            2
        Case 1:20-cv-00663-JDP Document 4 Filed 05/15/20 Page 3 of 3

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     May 14, 2020
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
